Citation Nr: 1122977	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-08 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for a left foot strain from October 30, 1995?  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for a left foot strain with a noncompensable rating, effective October 30, 1995.  Later in February 2009, well within the applicable period to appeal, 38 U.S.C.A. § 7105 (West 2002), the Veteran submitted his notice of disagreement with the assigned noncompensable rating.

In June 2009, the RO granted a 10 percent disability rating, effective May 2009.  In September 2009, the representative filed a document stating that his argument was to be interpreted as the Veteran's VA-9 substantive appeal in relation to the initial noncompensable rating and the decision to grant only a 10 percent rating.  The representative stated "on behalf of my client, I continue to disagree with the rating assigned from the date of service connection to the present."  

The RO appears to have interpreted the September 2009 statement as a claim of entitlement to an earlier effective date for the Veteran's left foot disorder.  The evidence shows, however, that Veteran was still well within his time to submit a substantive appeal in regards to his initial rating.  Given the fact that the entire period of appeal is considered in an initial rating, Fenderson v. West, 12 Vet.App. 119 (1999), and as the Veteran has at no time suggested that the October 30, 1995 effective date for service connection is incorrect, the claim before the Board is styled as that listed on the title page.  Fenderson.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Included in volume one of the Veteran's claims file is brown envelope with a plain compact disc with the Veteran's name and Social Security number on it.  Attached to the disc is a "post it" note which reads: "- virus ?(came with no paperwork)."  

Presently, the Board is unaware of what information on the disc, and for security reasons, it is unable to open the file.  Thus, it is unknown to the Board whether the information on the disc is duplicative of other evidence in the claims file or new evidence which could pertain to the Veteran's claim for an increased rating for his left foot disorder.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159.  In keeping with that duty, the Board finds that the claim should be remanded to the AMC/RO so that a determination as to the content of the disc in question is made and so that all materials on the disc are printed and associated with the record to afford the RO and the Board the ability to make a determination based on the totality of the available evidence.  

Further, in May 2009, a statement was submitted by Dr. J.F. who described the Veteran's left foot disorder as "moderately severe."  It is unclear whether Dr. J.F. reviewed all of the evidence in the Veteran's claims files prior to offering his opinion as to the severity of the left foot disorder.  Conversely an April 2010 VA examiner diagnosed the Veteran with a mild left foot strain, but the examiner only commented on the findings of an April 2005 x-ray series, and not that series and a February 2009 x-ray series which was available..  

VA's duty to assist also includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the Board must leave medical determinations to professionals where the facts are not clear as to a Veteran's condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the Board finds that because the most recent opinions regarding the severity of the Veteran's foot disorder differ and because neither Dr. J.F. nor the April 2010 VA examiner are shown to have examined all pertinent records prior to rendering an opinion regarding the severity of the Veteran's foot disorder, another VA examination would be helpful in determining the current left foot disability picture.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must return the compact disc in question to the Veteran.  The Veteran must be instructed to print out all relevant information contained on the disc for VA's review.  Once the Veteran has re-submitted the information from the disc in printed form, or after he has been afforded a reasonable period of time in which to do so, the RO must review any additional printed information submitted, and proceed with any additional development deemed necessary to include securing any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  The Veteran should understand that if printed documents are not provided from the disc to VA, the contents of the disc will not be considered.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of his service-connected left foot strain.  The examiner is to review the Veteran's claims files to include the May 2009 letter of private physician Dr. J.F.  All indicated tests and studies must be performed, and all manifestations of any current left foot disability must be described in detail, to include a full range of motion study.  The examiner is to address the extent, of any functional loss of use of the left foot due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including those times when the Veteran's symptoms are most prevalent - such as during a flare-up.  If possible any increased pathology during a flare up should be portrayed in terms of degrees of additional loss of motion.  The examiner is to address whether the extent of any residual of a left foot strain is best described as "moderate," "moderately severe," or "severe" in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284, and explain the reasoning for the description chosen.

The examiner should provide a copy of their curriculum vitae.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


